DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Preliminary Amendment filed on 9/2/2022 has been entered. Claims 20-71 are still pending in this Office action.

Claim Rejections - 35 USC § 102

           The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 20-21, 26-29, 41-47, 52-55, 68 and 70 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Patil et al. U.S. Patent Application Publication No. US 2020/0213933 A1.

Regarding claim 20, Patil et al. discloses a communication device (in para. [0138], FIG. 5 discloses a STA 500) comprising:
at least one memory that stores a set of instructions; and at least one processing circuit, wherein the communication device is caused, by the at least processing circuit executing the instructions and/or the at least processing circuit itself operating, to perform operations comprising (in para. [0138], Patil et al. further discloses FIG. 5 STA 500 includes at least one processor 510 (collectively “the processor 510”), corresponding to the claimed processing circuit, at least one memory 520 (collectively “the memory 520”), corresponding to the claimed at least one memory. In para. [0140], Patil et al. further teaches the memory 520 can include RAM and ROM. The memory 520 also can store processor- or computer-executable SW code containing instructions that, when executed, cause the processor 510 to perform various functions described herein for wireless communication, including reception of a downlink frame and generation and transmission of an uplink frame); generating a radio frame including a preamble and a data field of a physical layer (PHY); and transmitting the generated radio frame (as discussed above, the processor 510 to perform various functions described herein for wireless communication, including generation and transmission of an uplink frame), wherein the preamble includes a Legacy Short Training Field (L-STF), a Legacy Long Training Field (L-LTF), a Legacy Signal (L-SIG) field, a Repeated Legacy Signal (RL-SIG) field, an Extremely High Throughput (EHT) Short Training Field (EHT-STF), and an EHT Long Training Field (EHT-LTF) (in para. [0124], FIG. 2B discloses PPDU 250 including a PHY preamble, corresponding to the claimed preamble, including a legacy portion 252 and a non-legacy portion 254, and a PHY payload 256, corresponding to the claimed data field of PHY. The legacy portion 252 includes L-STF 258, L-LTF 260, and L-SIG 262. The non-legacy portion 254 of the preamble and the DATA field 276 may be formatted as an Extreme High Throughput (EHT) WLAN preamble and frame. In para. [0125], the non-legacy portion 254 of the preamble may include a repeated legacy signal field (RL-SIG) 264 after L-SIG 262 and before Pre-SIG 266. The non-legacy portion 254 further includes an additional short training field (referred to herein as “EHT-STF”) and a number of additional long training fields (referred to herein as “EHT-LTFs”)

    PNG
    media_image1.png
    247
    902
    media_image1.png
    Greyscale


); wherein another signal field is placed between the RL-SIG and the EHT-STF in the preamble, and the another signal field includes a sub-field in which a value indicating a version is stored (in para. [0128], Patil et al. further discloses Pre-SIG 266 (between the RL-SIG 264 and EHT-STF 272), corresponding to the claimed another signal field) includes a version field, corresponding to the claimed sub-field, that includes at least one bit, corresponding to the claimed value, indicating the particular wireless communication protocol version, corresponding to the claimed stored version, to which the PPDU 250 conforms) and wherein at least one of a plurality of values including the value indicating the version that is capable of being stored in the sub-field is a value indicating an EHT (still in para. [0128], in some implementations, Pre-SIG 266 may include a reserved bit, corresponding to the claimed one of a plurality of values, that indicates whether the PPDU 250 is, for example, compliant with EHT or a later version (for example, after IEEE 802.11ax) of the IEEE 802.11 family of wireless communication protocol standards or other standards). 

Regarding claim 21, in addition to claim 20 rejection, Patil et al. further discloses at the communication device comprising at least one antenna, wherein the generated radio frame is transmitted via the at least one antenna (in para. [0138], FIG. 5 STA 500 includes at least one antenna 540 (collectively “the antenna 540’), a memory 520 and processor 510. In para. [0140], FIG. 5 STA 500 performs generation and transmission of an uplink frame via the antenna 540).

Regarding claim 26, in addition to claim 20 rejection, Patil et al. further discloses wherein the communication device is a station (in para. [0077], FIG. 5 discloses STA 500 that supports HE or EHT) that communicates with an access point (in para. [0131], FIG. 4 discloses an AP (access point) 400 that supports HE or EHT signaling).

Regarding claim 27, in addition to claim 20 rejection, Patil et al. further discloses wherein the communication device is an access point (in para. [0131], FIG. 4 discloses an AP (access point) 400 that supports HE or EHT signaling).

Regarding claim 28, in addition to claim 20 rejection, Patil et al. further discloses where the value indicating the EHT is zero (still in para. [0128], in some implementations, Pre-SIG 266 may include a reserved bit, corresponding to the claimed one of a plurality of values, that indicates whether the PPDU 250 is, for example, compliant with EHT. In view of that, the reserved bit can have a value of 0). 

Regarding claim 29, in addition to claim 20 rejection, Patil et al. further discloses wherein the transmitted radio frame is an EHT Multi User (MU) Physical Layer (PHY) Protocol Data Unit (PPDU), an EHT Extended Range (ER) PPDU, or an EHT Trigger Based (TB) PPDU (in para. [0069], Patil et al. further discloses some examples of the method, apparatuses, and non-transitory computer-readable medium described herein may further include operations, features, means, or instructions for transmitting, before transmitting the PPDU, a MU PPDU including a FILS discovery frame on a first resource unit of the MU PPDU and a TIM frame on a second resource unit of the MU PPDU).

Regarding claim 41, application claim is rejected on the same ground as discussed in claim 20 rejection because of similar scope. Furthermore, application claim is directed to a communication method including steps that can be performed by the communication device in claim 20.

Regarding claim 42, application claim is rejected on the same ground as discussed in claim 30 rejection because of similar scope. Furthermore, application claim is directed to a communication method including steps that can be performed by the communication device in claim 30.

Regarding claim 43, application claim is rejected on the same ground as discussed in claim 20 rejection because of similar scope. Furthermore, in para. [0039], Patil et al. further teaches in some examples of the method, apparatuses, and non-transitory computer-readable medium described herein, receiving the PPDU that may include operations, features, means, or instructions for receiving an A-MPDU in the PPDU, the A-MPDU including the beacon frame, or the discovery frame, or both, and the A-MPDU further includes the one or more non-beacon frames.

Regarding claim 44, application claim is rejected on the same ground as discussed in claim 30 rejection because of similar scope. Furthermore, in para. [0039], Patil et al. further teaches in some examples of the method, apparatuses, and non-transitory computer-readable medium described herein, receiving the PPDU that may include operations, features, means, or instructions for receiving an A-MPDU in the PPDU, the A-MPDU including the beacon frame, or the discovery frame, or both, and the A-MPDU further includes the one or more non-beacon frames.

Regarding claim 45, application claim is rejected on the same ground as discussed in claim 20 rejection because of similar scope.

Regarding claim 46, in addition to claim 45, Patil et al. further discloses wherein the preamble further includes a Repeated Legacy Signal (RL-SIG) field, and wherein the another Signal field is transmitted after transmission of the RL-SIG field, and the RL-SIG field is transmitted after transmission of the L-SIG field (

    PNG
    media_image1.png
    247
    902
    media_image1.png
    Greyscale

in para. [0128], FIG. 2B further discloses Pre-SIG 266, corresponding to the claimed another Signal field, and RL-SIG 264, corresponding to the claimed RL-SIG field).

Regarding claim 47, in addition to claim 45, application claim is rejected on the same ground as discussed in claim 21 rejection because of similar scope.

Regarding claim 52, in addition to claim 45, application claim is rejected on the same ground as discussed in claim 26 rejection because of similar scope.

Regarding claim 53, in addition to claim 45, application claim is rejected on the same ground as discussed in claim 27 rejection because of similar scope.

Regarding claim 54, in addition to claim 45, application claim is rejected on the same ground as discussed in claim 28 rejection because of similar scope.

Regarding claim 55, in addition to claim 45, application claim is rejected on the same ground as discussed in claim 29 rejection because of similar scope.

Regarding claim 68, application claim is rejected on the same ground as discussed in claim 45 rejection because of similar scope. Furthermore, application claim is directed to a method comprising the steps that can be performed by the communication device in claim 45.

Regarding claim 70, application claim is rejected on the same ground as discussed in claim 45 rejection because of similar scope. Furthermore, in para. [0039], Patil et al. further teaches in some examples of the method, apparatuses, and non-transitory computer-readable medium described herein, receiving the PPDU that may include operations, features, means, or instructions for receiving an A-MPDU in the PPDU, the A-MPDU including the beacon frame, or the discovery frame, or both, and the A-MPDU further includes the one or more non-beacon frames. 

Claim Rejections - 35 USC § 103

           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

            The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claim(s) 22-24, 32-34, 48-50 and 59-61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patil et al. U.S. Patent Application Publication No. US 2020/0213933 A1, as applied to claims 20, 45 and 56 above.

Regarding claim 22, in addition to claim 20 rejection, Patil et al. does not expressly disclose wherein the sub-field includes three bits as set forth in the application claim.
As disclosed in claim 20 rejection, in para. [0128], Patil et al. further discloses Pre-SIG 266 (between the RL-SIG 264 and EHT-STF 272) includes a version field that includes at least one bit indicating the particular wireless communication protocol version to which the PPDU 250 conforms. Because Patil et al. teachings suggest that the version field includes at least one bit, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that Patil et al. version field in the Pre-SIG 266 can be modified to include 3 bits. The motivation for the modification is that the number of bits in the version field depend how much information the version field needs to indicate, and hence, it’s equivalent to design choice.

Regarding claim 23, in addition to claim 20 rejection, Patil et al. does not expressly disclose wherein a predetermined number of bits in a head of the another signal field are allocated as the sub-field as set forth in the application claim.

As disclosed in claim 20 rejection, in para. [0128], because Patil et al. further discloses Pre-SIG 266 (between the RL-SIG 264 and EHT-STF 272) includes a version field that includes at least one bit indicating the particular wireless communication protocol version to which the PPDU 250 conforms, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that Patil et al. version field in the Pre-SIG 266 can be allocated as the sub-field in the head of the Pre-SIG field. The “at least one bit” corresponds to the claimed predetermined number of bits in the head. The motivation for the modification is that it does not matter where the version field is located in the Pre-SIG field as long as the Pre-SIG field carries the version field.

Regarding claim 24, in addition to claim 23 rejection, Patil et al. does not expressly disclose wherein the predetermined number is three as set forth in the application claim.

As disclosed in claim 20 rejection, in para. [0128], because Patil et al. further discloses Pre-SIG 266 (between the RL-SIG 264 and EHT-STF 272) includes a version field that includes at least one bit indicating the particular wireless communication protocol version to which the PPDU 250 conforms, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that the predetermined number of bits in a head of Patil et al. Pre-SIG 266 can be modified to have 3 bits. The motivation for the modification is that the number of bits in the version field depend how much information the version field needs to indicate, and hence, it’s equivalent to design choice.

Regarding claim 32, in addition to claim 30, application claim is rejected on the same ground as discussed in claim 22 rejection because of similar scope.

Regarding claim 33, in addition to claim 30, application claim is rejected on the same ground as discussed in claim 23 rejection because of similar scope.

Regarding claim 34, in addition to claim 30, application claim is rejected on the same ground as discussed in claim 24 rejection because of similar scope.

Regarding claim 48, in addition to claim 45 rejection, application claim is rejected on the same ground as discussed in claim 22 rejection because of similar scope.

Regarding claim 49, in addition to claim 45 rejection, application claim is rejected on the same ground as discussed in claim 23 rejection because of similar scope.

Regarding claim 50, in addition to claim 45 rejection, application claim is rejected on the same ground as discussed in claim 24 rejection because of similar scope.

Regarding claim 59, in addition to claim 56 rejection, application claim is rejected on the same ground as discussed in claim 32 rejection because of similar scope.

Regarding claim 60, in addition to claim 56 rejection, application claim is rejected on the same ground as discussed in claim 33 rejection because of similar scope.

Regarding claim 61, in addition to claim 60 rejection, application claim is rejected on the same ground as discussed in claim 34 rejection because of similar scope.

Claim(s) 25, 35, 51 and 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patil et al. U.S. Patent Application Publication No. US 2020/0213933 A1, as applied to claims 20, 30, 45 and 56 above, and further in view of Cherian et al. U.S. Patent Application Publication No. US 2020/0076552 A1.

Regarding claim 25, in addition to claim 20 rejection, Patil et al. does not disclose wherein the another Signal field includes a BSS color sub-field as set forth in the application claim.
Cherian et al., same assignee in another U.S. Patent Application Publication, teaches, in para. [0165], hybrid SIG in some cases may also be referred to as Pre-SIG or a Pre-SIG field may use a unified BSS color to identify a group of APs participating in MAP OFDMA. For example, Hybrid SIG field 626 may set the BSS color to a single value. In view of that, because Patil et al. and Cherian et al. teaches in the same field of endeavor, therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that Patil et al. pre-SIG field 266 can be modified to further include BSS color subfield as taught in Cherian et al.. The motivation for the modification is that BSS color subfield is employed to identify a group of APs participating in MAP OFDMA.

Regarding claim 35, in addition to claim 30 rejection, application claim is rejected on the same ground as discussed in claim 25 rejection because of similar scope.

Regarding claim 51, in addition to claim 45 rejection, application claim is rejected on the same ground as discussed in claim 25 rejection because of similar scope.

Regarding claim 62, in addition to claim 56 rejection, application claim is rejected on the same ground as discussed in claim 35 rejection because of similar scope.

Claim(s) 30-31, 36-39, 56-58, 63-66, 69 and 71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patil et al. U.S. Patent Application Publication No. US 2020/0213933 A1.

Regarding claim 30, Patil et al. discloses a communication device (in para. [0138], FIG. 5 discloses a STA 500) comprising:
at least one memory that stores a set of instructions; and at least one processing circuit, wherein the communication device is caused, by the at least processing circuit executing the instructions and/or the at least processing circuit itself operating, to perform operations comprising (in para. [0138], Patil et al. further discloses FIG. 5 STA 500 includes at least one processor 510 (collectively “the processor 510”), corresponding to the claimed processing circuit, at least one memory 520 (collectively “the memory 520”), corresponding to the claimed at least one memory. In para. [0140], Patil et al. further teaches the memory 520 can include RAM and ROM. The memory 520 also can store processor- or computer-executable SW code containing instructions that, when executed, cause the processor 510 to perform various functions described herein for wireless communication, including reception of a downlink frame and generation and transmission of an uplink frame); receiving a radio frame including a preamble and a data field of a physical layer (PHY); and decoding the radio frame (as discussed above, the processor 510 to perform various functions described herein for wireless communication, including reception of a downlink frame), wherein the preamble includes a Legacy Short Training Field (L-STF), a Legacy Long Training Field (L-LTF), a Legacy Signal (L-SIG) field, a Repeated Legacy Signal (RL-SIG) field, an Extremely High Throughput (EHT) Short Training Field (EHT-STF), and an EHT Long Training Field (EHT-LTF) (in para. [0124], FIG. 2B discloses PPDU 250 including a PHY preamble, corresponding to the claimed preamble, including a legacy portion 252 and a non-legacy portion 254, and a PHY payload 256, corresponding to the claimed data field of PHY. The legacy portion 252 includes L-STF 258, L-LTF 260, and L-SIG 262. The non-legacy portion 254 of the preamble and the DATA field 276 may be formatted as an Extreme High Throughput (EHT) WLAN preamble and frame. In para. [0125], the non-legacy portion 254 of the preamble may include a repeated legacy signal field (RL-SIG) 264 after L-SIG 262 and before Pre-SIG 266. The non-legacy portion 254 further includes an additional short training field (referred to herein as “EHT-STF”) and a number of additional long training fields (referred to herein as “EHT-LTFs”)

    PNG
    media_image1.png
    247
    902
    media_image1.png
    Greyscale


); wherein another signal field is placed between the RL-SIG and the EHT-STF in the preamble, and the another signal field includes a sub-field in which a value indicating a version is stored (in para. [0128], Patil et al. further discloses Pre-SIG 266 (between the RL-SIG 264 and EHT-STF 272), corresponding to the claimed another signal field) includes a version field, corresponding to the claimed sub-field, that includes at least one bit, corresponding to the claimed value, indicating the particular wireless communication protocol version, corresponding to the claimed stored version, to which the PPDU 250 conforms).
Patil et al., however, does not disclose wherein in a case where the value indicating the version is a value indicating an EHT as set forth in the application claim.
Still in para. [0128], in some implementations, Pre-SIG 266 may include a reserved bit that indicates whether the PPDU 250 is, for example, compliant with EHT. Because Patil et al. further discloses Pre-SIG 266 (between the RL-SIG 264 and EHT-STF 272) includes a version field that includes at least one bit indicating the particular wireless communication protocol version to which the PPDU 250 conforms, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that Patil et al. version field in the Pre-SIG 266 can be modified to have a value indicating whether the PPDU 250 is, for example, compliant with EHT. The motivation for the modification is that the at least bit in the version field can have 2 values, e.g. 0 and 1).
Patil et al. further discloses the at least one field that composes the radio frame and that is received after reception of the another Signal Field is decoded (in para. [0115], Patil et al. further teaches each PPDU is a composite structure that includes a PHY preamble and a PLCP service data unit (PSDU). The information provided in the preamble may be used by a receiving device to decode the subsequent data in the PSDU). 

Regarding claim 31, in addition to claim 30 rejection, application claim is rejected on the same ground as discussed in claim 21 rejection because of similar scope.

Regarding claim 36, in addition to claim 30 rejection, application claim is rejected on the same ground as discussed in claim 26 rejection because of similar scope.

Regarding claim 37, in addition to claim 30 rejection, application claim is rejected on the same ground as discussed in claim 27 rejection because of similar scope.

Regarding claim 38, in addition to claim 30 rejection, application claim is rejected on the same ground as discussed in claim 28 rejection because of similar scope.

Regarding claim 39, in addition to claim 30 rejection, application claim is rejected on the same ground as discussed in claim 29 rejection because of similar scope.


    PNG
    media_image1.png
    247
    902
    media_image1.png
    Greyscale

in para. [0128], FIG. 2B further discloses Pre-SIG 266, corresponding to the claimed another Signal field, and RL-SIG 264, corresponding to the claimed RL-SIG field).

Regarding claim 56, application claim is rejected on the same ground as discussed in claim 30 because of similar scope.

Regarding claim 57, in addition to claim 56, Patil et al. further discloses wherein the preamble further includes a Repeated Legacy Signal (RL-SIG) field, and wherein the another Signal field is transmitted after transmission of the RL-SIG field, and the RL-SIG field is transmitted after transmission of the L-SIG field (

    PNG
    media_image1.png
    247
    902
    media_image1.png
    Greyscale

in para. [0128], FIG. 2B further discloses Pre-SIG 266, corresponding to the claimed another Signal field, and RL-SIG 264, corresponding to the claimed RL-SIG field).

Regarding claim 58, in addition to claim 56, application claim is rejected on the same ground as discussed in claim 31 rejection because of similar scope.

Regarding claim 63, in addition to claim 56, application claim is rejected on the same ground as discussed in claim 36 rejection because of similar scope.

Regarding claim 64, in addition to claim 56, application claim is rejected on the same ground as discussed in claim 37 rejection because of similar scope.

Regarding claim 65, in addition to claim 56, application claim is rejected on the same ground as discussed in claim 37 rejection because of similar scope.

Regarding claim 66, in addition to claim 56, application claim is rejected on the same ground as discussed in claim 39 rejection because of similar scope.

Regarding claim 69, application claim is rejected on the same ground as discussed in claim 56 rejection because of similar scope. Furthermore, application claim is directed to a method comprising the steps that can be performed by the communication device in claim 56.

Regarding claim 71, application claim is rejected on the same ground as discussed in claim 56 rejection because of similar scope. Furthermore, in para. [0039], Patil et al. further teaches in some examples of the method, apparatuses, and non-transitory computer-readable medium described herein, receiving the PPDU that may include operations, features, means, or instructions for receiving an A-MPDU in the PPDU, the A-MPDU including the beacon frame, or the discovery frame, or both, and the A-MPDU further includes the one or more non-beacon frames. 

Allowable Subject Matter

Claims 40 and 67 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

            See the List of References cited in the US PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH C TRAN whose telephone number is (571)272-3007. The examiner can normally be reached Full Time Increase Flex Program.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KHANH C. TRAN
Examiner
Art Unit 2631



KCT
/KHANH C TRAN/Primary Examiner, Art Unit 2631